Citation Nr: 1510585	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active duty for training purposes (ACDUTRA) from October 1964 to March 1965, during June 1985, and during other unverified periods of ACDUTRA and inactive duty training purposes (INACDUTRA) while a member of the Rhode Island National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently has a diagnosis of bilateral hearing loss and in-service exposure to traumatic noise has been conceded; however, the record lacks sufficient information to decide the Veteran's appeal for service connection for bilateral hearing loss.

VA treatment records reveal that the Veteran has been diagnosed with combined-type sensorineural hearing loss; he is competent to report exposure to artillery weapon firing during his periods of ACDUTRA; and private treatment records indicate that his audiometric testing results in November 1991 are oftentimes seen in cases of excessive noise exposure.  See January 2008 VA Treatment Records; November 1991 Rhode Island Hospital Treatment Records.  However, in his June 1968 SRF Medical History, the Veteran reported a five-year history of hearing loss, which would have begun in approximately 1963, after a "cherry bomb explosion."  Further, he reported that his hearing loss was worse in his right ear, but contemporaneous puretone thresholds appear to have been similar in both ears for the higher frequencies.  See June 1968 SRF Examination.

The Board does not have the medical expertise to provide a medical opinion regarding the nature and etiology of any hearing loss, and the Veteran has not been provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to verify all of the Veteran's periods of ACDUTRA and INACDUTRA.
 
2. Make efforts to obtain any outstanding records, including from VA, Dr. Contino, and any other treatment providers reported by the Veteran. 

3. Then, once any outstanding records are obtained, schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of his bilateral hearing loss.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should also be provided with a list of the Veteran's specific ACDUTRA and INACDUTRA dates.  The examiner should review this Remand and the claims file and provide an opinion, based on the record, regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss was incurred in, or (should the examiner determine that a hearing loss did not initially manifest during a qualifying period of ACDUTRA or INACDUTRA) any preexisting hearing loss disability was aggravated by (permanently worsened beyond the natural progression of such disorder), a qualifying period of ACDUTRA or INACDUTRA; or is etiologically related to an injury, event, or disease that occurred during a qualifying period of ACDUTRA or INACDUTRA.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  The examiner is instructed that traumatic noise exposure is conceded and the Veteran is competent to report his symptoms, so his reports cannot be disregarded solely based on the absence of treatment records.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


